[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-13865                   MAY 1, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                  D. C. Docket No. 04-00499-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

VALENTIN MUNOZ-ARENAS,
a.k.a. Juan P. Santana,

                                                        Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                  (May 1, 2006)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Defendant-appellant Valentin Munoz Arenas pleaded guilty to illegal re-
entry after deportation, in violation of 8 U.S.C. § 1326. Arenas had been deported

after a prior conviction for lewd and lascivious conduct upon a child under sixteen

years old.

      The probation officer prepared a presentence investigation report (“PSI”),

assigning a base offense level of 8 under U.S.S.G. § 2L1.2. Arenas faced a 16-

level enhancement under U.S.S.G. § 2L1.2(b)(1)(A) based on his prior conviction.

With a three-level reduction for acceptance of responsibility, Arenas’s total offense

level was 21. Arenas had a level II criminal history category, resulting in a

guidelines range of 41 to 51 months imprisonment.

      Arenas originally objected to the enhancement and argued that the resulting

sentencing range was unreasonable. At sentencing, however, Arenas withdrew this

objection, noting that the prior offense qualified for the enhancement, and moved

the court to consider a variance. Arenas argued that the prior conviction involved a

consensual relationship with a 13-year old girl when he was 18 years old. He had

been convicted of the offense, but had not been sentenced to jail time. He further

argued that he had been living in the United States with his parents, wife, and

children since the 1980's, and that he only re-entered the country to work to

provide for his family. He stated that he did not need a harsh deterrent now that he

realized the repercussions. He claimed that a sentence of 30 months imprisonment



                                          2
would be sufficient. The government opposed the variance.

       After considering what the guidelines range would have been without the

enhancement, the court denied the motion for a variance, adopted the PSI, and

sentenced Arenas to 41 months imprisonment. The court explained that it had

considered the guidelines range and the § 3553(a) sentencing factors, and that the

sentence within the range was sufficient but not greater than necessary to meet the

sentencing goals.

       On appeal, Arenas argues that the sentence imposed was unreasonable

because the guidelines were only one factor the court was required to consider, and

the remaining factors demonstrated that the sentence within the range was too

severe to meet the goals set forth in § 3553(a). He asserts that a sentence of 30

months imprisonment would have been sufficient.

       After Booker, we review a defendant’s sentence for reasonableness.1 United

States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2006); United States v.

Crawford, 407F.3d 1174, 1179 (11th Cir. 2005). Additionally, the district court is

still required to correctly calculate the guidelines range. See United States v. Lee,



       1
           The government also argues that this court lacks jurisdiction to review the appeal. This
court rejected that argument in United States v. Martinez, 434 F.3d 1318, 1321-22 (11th Cir.),
petition for reh’g en banc denied, (Mar. 6, 2006). Additionally, the government argues that a
sentence within the guidelines range is presumptively reasonable, a claim this court also has
rejected. United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2006).

                                                3
427 F.3d 881, 892 (11th Cir. 2005), cert. denied, 126 S.Ct. 1447 (2006). Arenas

bears the burden of showing that his sentence was unreasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       Here, we conclude that the sentence imposed was reasonable. First, the

court imposed sentence at the bottom of the guidelines range, and this sentence fell

well below the statutory maximum of twenty years imprisonment. United States v.

Martinez, 434 F.3d 1318, 1322 (11th Cir. 2006); Winingear, 422 F.3d at 1246.

The court also rejected Arenas’s argument that the consensual nature of the prior

relationship somehow lessened its importance for sentencing purposes. The court

then considered the sentencing factors of § 3553(a) and determined that a sentence

at the low end of the range was sufficient to meet these factors.2 Although the

court did not state the weight given to each factor, it was not required to do so.

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005); United States v.

Robles, 408 F.3d 1324, 1328 (11th Cir. 2005). Arenas asserts that 30 months

imprisonment would have been sufficient, but he has offered nothing to show that

the sentence imposed was unreasonable. Accordingly, we AFFIRM.




       2
          These factors include the available sentences, the calculated guideline range, the nature
and circumstances of the offense, and the need for the sentence to reflect the seriousness of the
offense, promote respect for the law, and provide just punishment for the offense. 18 U.S.C. §
3553(a).

                                                4